       Case 2:20-cv-01078-RJC-PLD Document 13 Filed 12/07/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CODY WILLIAM SMITH,                 )
                                    )
               Petitioner,          )                 Civil Action No. 2:20-cv-1078
                                    )
           v.                       )                 Judge Robert J. Colville
                                    )                 Magistrate Judge Patricia L. Dodge
WESTMORELAND COUNTY                 )
DISTRICT ATTORNEY’S OFFICE, et al., )
                                    )
               Respondents.         )


                                      ORDER OF COURT

       Before the Court is the Petition for Writ of Habeas Corpus (ECF No. 1) filed by Petitioner

Cody William Smith. On November 12, 2020, Magistrate Judge Patricia L. Dodge issued a Report

and Recommendation (ECF No. 12) in which she recommended that the Court dismiss the Petition

for Writ of Habeas Corpus without prejudice and deny a certificate of appealability. Objections

to Judge Dodge’s Report and Recommendation were due by November 27, 2020. No objections

were filed, and the matter is now ripe for disposition.

       The district court must make a de novo determination of those portions of the Report and

Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v.

Carlson, 812 F.2d 874, 877 (3d Cir. 1987). This Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge. The district court judge

may also recommit the matter to the magistrate judge with instructions.

       Upon review of Judge Dodge’s November 12, 2020 Report and Recommendation, as well

as a review of the entire record in this matter, it is hereby ORDERED as follows:

       The Court hereby approves and adopts Judge Dodge’s Report and Recommendation as the

Opinion of the Court. The Petition for Writ of Habeas Corpus is dismissed without prejudice. The

                                                 1
       Case 2:20-cv-01078-RJC-PLD Document 13 Filed 12/07/20 Page 2 of 2




Court further finds that Petitioner is not entitled to the issuance of a certificate of appealability.

The Clerk of Court shall mark this case as administratively closed.




                                               BY THE COURT:

                                               /s/ Robert J. Colville
                                               Robert J. Colville
                                               United States District Judge


Dated: December 7, 2020

cc/ecf: All counsel of record


Cody William Smith
3201-19
Westmoreland County Prison
3000 S. Grande Boulevard
Greensburg, PA 15601




                                                  2
